DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claims 20 and 23 have overcome the claim objections of the prior office action and it is therefore withdrawn.
Applicant’s arguments concerning the 112(f) interpretation of “fastening means” in claim 23 are persuasive. Applicant’s specification provides support for the use of snap rivets and threaded holes as fastening means.
Applicant’s amendment to claim 19 has overcome the rejections under 112(b) and are therefore withdrawn.
Regarding claim 1, applicant has argued that Garries teaches interior baffles 7 attached to louver blades 8 and that therefore does not teach a method of mounting the interior baffles 7 in the proposed combination and therefore one of ordinary skill in the art would not rely upon Garries as a teaching reference. However, Applicant’s assertion that baffle 7 is only attached to blades 8 is incorrect. Garries teaches the interior baffle 7 is ultrasonically welded to panel 6 (see Garries col 5 ln  8-14). Therefore, applicant’s arguments that Garries teaches a free floating baffle that would produce vibrations is not persuasive. Applicant has further argued that Garries side cavities 47 serve a different purpose and therefore one of ordinary skill in the art would have no reason to replace the drainage holes of Vokes with Garries side cavities. However, Vokes has been relied upon as a teaching reference for angled blade elements and not for its drainage hole system. Examiner further notes that according to the MPEP it is not necessary for a reference to provide the same rational or advantage as the applicant (see MPEP § 2144 IV).
Regarding claim 19 applicant has argued that the prior rejection of claim 19 fails to address all limitations of the amended claim 19. However, examiner notes that claim 19 recites the two embodiments in the alternative and therefore, for a rejection to address all limitations of the claim it need only read upon one of the embodiments. Therefore, applicant’s arguments concerning claim 19 are not persuasive.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “fastening means” in claim 23 has been defined in the specification as being fasteners such as snap rivets or screws with through holes or threaded holes with screws as fasteners.
Claims 24 and 26 depend upon claim 23 but positively recite structure for the “fastening means” and therefore are not being interpreted under 112(f).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US 451951 A) in view of Vokes (GB 613720 A) and in further view of Garries et al. (US 489647 A), hereinafter referred to as Garries.
Regarding Claim 1, Eder teaches a vent (Figure 1), comprising:
-a support frame (Figure 2, assembly of 25 and 26) having an inner perimeter (Figure 2 sides of frame members 25, 26 surrounding blades 11),
-a set of blades arranged in an array (Figure 1, 11, 14, 18), wherein:
-a first end of each blade (see labelled Figure 2 below, and of blades attached to right side of frame member 25) being attached to a corresponding first part of the frame (see labelled Figure 2, mating surfaces of blades with labelled second enc), a second end of each blade {see labelled Figure ? below, end of blades attached! to left side of frame member 25} being attached to a corresponding second part of the frame (see labelled Figure 2, mating surfaces of blades with labelled second end); and
-a first substantially flat portion (Figure 1, 11) forming an initial part of a cross-section of each blade, and a the first substantially flat portion is followed by a ridge or valley portion (Figure 1, middle section 14).

    PNG
    media_image1.png
    205
    650
    media_image1.png
    Greyscale

Eder Figure 2 (annotated)
Eder does not teach wherein each blade comprises a first blade element extending from a first end of the blade and a second blade element extending from a second end of the blade, the first and second blade elements being joined to one another at a joint position between the first and the second end of the blade, the first blade element being joined to the second blade element at an angle, wherein a smallest angle between the blade elements of a blade is between 70 and 160 degrees.
However, Vokes teaches wherein each blade comprises a first blade element extending from a first end of the blade (see annotated Figure 4 on the following page) and a second blade element extending from a second and of the blade (see annotated Figure 4 on the following page), the first and second blade elements being joined to one another at a joint position between the first and the second end of the blade (see labelled joint position annotated Figure 4 below), the first blade element being joined to the second blade element at an angle (see angle in annotated Figure 4 below}, wherein a smallest angle between the blade elements of a blade is between 20 and 160 degrees (see labelled angle in annotated Figure 4).

    PNG
    media_image2.png
    384
    529
    media_image2.png
    Greyscale

Vokes figure 4 (annotated)
In view of the teachings of Vokes, one of ordinary skill in the art at the time of the invention would be motivated to modify the vent blades of Eder to include a downward sloping profile to provide a means of directing water off of the blades, such that the blades are better protected against water damage.
The combined teachings of Eder and Vokes do not teach wherein at the first end and second end of each blade the first substantially flat portion is at least partly separated from the Inner perimeter by an opening allowing water to drain from the first substantially flat portion onto the inner perimeter.
However, Garries teaches a ventilator system (Figure 1, 1) wherein at the ends of each blade (Figure 1) a substantially flat portion (Figure 4, flat portions of blades 8) is at least partly separated from the inner perimeter of the vent (Figure 3, inner perimeter of 17) by an opening (Figure 3, 47) allowing water to drain from the first substantially flat portion onto the inner perimeter (Column 2, lines 1-4).
In view of the teachings of Garries, one of ordinary skill in the art at the time of the invention would be motivated to modify the vent unit of Eder in view of Vokes to include spacing between the inner perimeter and the vent elements for the drainage of condensation and rainwater to improve the vent unit’s durability during inclement weather, improving the lifespan of the vent unit assembly.
Regarding Claim 2, Eder in view of Vokes and Garries teaches wherein said cross-section of each blade (Eder Figure 1, cross-section of the vent depicted) is an intersection between said each blade and a plane which is perpendicular to a line extending from the first end of said each blade to the second end of said each blade.
Regarding Claim 3, Eder in view of Vokes and Garries teaches wherein the vent comprises blades that are not flat (Eder Figure 1, curvilinear assembly of 11, 14, and 18) and have a flat portion followed by a ridge or valley portion (Figure 1).
Regarding claim 4, Eder in view of Vokes and Garries teaches wherein the first substantially flat portion of two adjacent blades (Eder Figure 1, 11) are substantially parallel (Eder Figure 1, parallel arrangement of adjacent blades 11).
Regarding claim 5, Eder in view of Vokes and Garries teaches wherein the ridge or valley portion (Eder figure 1, 14) is followed by a second substantially flat portion (Eder figure 1, 18) forming a final part of the cross-section).
Regarding claim 6, Eder in view of Vokes and Garries teaches wherein the second substantially flat portion of two adjacent blades are substantially parallel (Eder Figure 1, parallel arrangement of blade members 18).
Regarding claim 7, Eder in view of Vokes and Garries teaches wherein the first substantially flat portions of two adjacent blades form an inlet (see inlet in annotated Eder figure 1 below) having an inlet direction that is substantially parallel to a surface normal to a front side of the vent (see Eder figure 1 below, front side labelled A).

    PNG
    media_image3.png
    441
    548
    media_image3.png
    Greyscale

Eder figure 1 (annotated)
Regarding claim 8, Eder in view of Vokes and Garries teaches wherein the second substantially flat portions of two adjacent blades form an outlet (see Labeled outlet in Eder Figure 1 above) having an outlet direction that is substantially parallel to a surface normal to a front side of the vent (see Eder Figure 1 above, front side labelled A).
Regarding claim 10, Eder in view of Vokes and Garries teaches wherein between a pair of adjacent blades there is no straight through-going opening (Eder Figure 1, curvilinear air flow path).
Regarding claim 11, Eder in view of Vokes and Garries teaches an angle between the blade elements of a blade (see Vokes figure 4). However, the combined teachings do not explicitly teach wherein a smallest angle between the blade is between 90 and 150 degrees,
However, the angle for positioning the blade elements is a known results-effective variable because the teachings of Vokes teach that the blade elements may be sloped downwardly from the join position to facilitate drainage (see Vokes page 3, lines 4-9, “shaped so as to slope from the center downwardly. . .”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the downward slope angle of the blade elements to control the rate of drainage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions. ). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding claim 12, Eder in view of Vokes and Garries does not explicitly teach wherein a smallest angle between the blade elements of a blade is between 150 degrees and 160 degrees.
However, the angle for positioning the blade elements is a known results-effective variable because the teachings of Vokes teach that the blade elements may be sloped downwardly from the join position to facilitate drainage (see Vokes page 3, lines 4-9, “shaped so as to slope from the center downwardly. . .”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the downward slope angle of the blade elements to control the rate of drainage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions. ). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding claim 13, Eder in view of Vokes and Garries teaches wherein each blade is symmetrical around the joint position (Vokes figure 4).
Regarding claim 14, Eder in view of Vokes and Garries teaches a vent unit further comprising a drain configured to carry water away from a bottom portion of the vent (Garries Figure 4, assembly of 48 and 49).
Regarding claim 17, Eder, Vokes, and Garries as applied to claim 1 are silent regarding a method comprising arranging the vent in such a way that at least two of the blades or blade elements in the array of blades are slanted from horizontal by at least 10 degrees.
However, Vokes teaches a method for mounting a vent in a duct, the method comprising arranging the vent in such a way that at least two of the blades or blade elements in an array of blades are slanted from horizontal by at least 10 degrees (see Vokes figure 4).
In view of the teaching of Vokes, one of ordinary skill in the art at the time of filing would be motivated to modify the mounting method of Eder, Vokes, and Garries to include angling the vent blades away from the horizontal to facilitate water drainage away from the middle of the blades.
Furthermore, the slanting of the blade elements is a known results0effective variable because the teachings of Vokes demonstrate that the blade elements may be sloped from the joint position downwardly to facilitate drainage (see Vokes page 3 lines 4-9), which in turn causes the blade elements to be slanted from the horizontal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slant angle of the blade elements to control the rate of drainage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989): In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding Claim 18, Eder in view of Vokes and Garries teaches wherein each blade comprises a first blade element extending from the first end of the blade (see labelled first blade element in annotated Vokes Figure 4 on page 6) and a second blade element extending from the second end of the blade (see labelled second blade element in annotated Vokes Figure 4 on page 6), the first and second blade elements being joined to one another at a joint position (see labelled joint position in annotated Vokes Figure 4 on page 6) between the first and the second end of the blade, the first blade element being joined to the second blade element at an angle (see Labelled joining angle in annotated Vokes figure 4 on page 6), the vent having a symmetry axis when considered form a front side of the vent (see Vokes figure 4), and the method comprises arranging the vent so that the first and second blade elements of each blade form substantially the same angle with respect to the horizontal (see Vokes figure 4).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Vokes and Garries as applied to claim 1 above, and further in view of Sixsmith (US 4430101 A).
Regarding claim 9, Eder in view of Vokes and Garries does not explicitly teach wherein a height of a straight through-going vent opening between two adjacent blades is at most 20% of a height of one of the two adjacent blades.
However, Sixsmith teaches wherein a height of a straight through-going vent opening between two adjacent blades (Figure 1, W) is at most 20% of a height of one of the two adjacent blades (Column 4 lines 36-39).
In view of the teaching of Sixsmith, one of ordinary skill in the art at the time of the invention would be motivated to modify the spacing between the blades of Eder in view of Vokes and Garries to ensure no spacing is greater than 20% of the height of an individual blade to improve the elimination of mist and moisture in airflow as it exits the vent.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Vokes and Garries as applied to claim 14 above, and further in view of Bartlett et al. (US 5906083 A).
Regarding claim 15, Eder in view of Vokes and Garries teaches a drain (Garries Figure 4, assembly of basin 48 with outlet holes 49), but does not teach wherein the drain comprises a duct having an inlet at said bottom portion to receive water from the bottom portion and having an outlet end configured to drain water out of the duct.
However, Bartlett et al. teaches wherein the drain comprises a duct (Figure 2, enclosed sill member 20) having an inlet at said bottom portion (Figure 2, outlets of drain ducts 80 into sill 20) to receive water from the bottom portion (Figure 4, water collect in sill 20) and having an outlet end configured to drain water out of the duct (Figure 4, outlet through pipe 170).
In view of the teachings of Bartlett et al. one of ordinary skill in the art at the time of filing would be motivated to modify the drain system of Eder in view of Vokes and Garries to a duct member to improve the enclosure of water drainage, improving leak prevention in undesirable directions that mad adversely affect vent unit durability.
Regarding claim 16, Eder in view of Vokes and Garries and in further view of Bartlett et al. teaches wherein the duct is configured to enclose water from the drain inlet to the drain outlet (Bartlett et al. Figure 3, channel design of sill 20 and conduits 80).
Claim(s) 19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 3287870 A) in view of Garries et al. (US 4899647 A) hereinafter referred to as Garries.
Regarding Claim 19, Johnson teaches a vent kit (Figure 1) comprising:
at least one vent element (Figure 1, main louver blades 20) and cover flange element (Figure 1, assembly of 12, 14, 16, and 18) configured to be assembled to form a vent (assembly depicted in Figure 1), and
wherein the at least one vent element (Figure 1, 20) comprises: a first substantially flat portion forming an initial part of a cross-section of each blade (see annotated Figure 2), and the first substantially flat portion is followed by a ridge or valley portion (see annotated Figure 2) to form a cross- section with a semi-wave form (Figure 2, shape of blade member 20).

    PNG
    media_image4.png
    457
    497
    media_image4.png
    Greyscale

Johnson figure 2 (annotated)
Johnson teaches a drain member (Figure 4, 44), however Johnson is silent regarding the first end and the second end of each blade the first substantially flat portion is at least partly separated from the inner perimeter by an opening allowing water to drain from the first substantially flat portion onto the inner perimeter.
However, Garries teaches a ventilator system (Figure 1, 1) wherein at the ends of each blade (Figure 1 ) a substantially flat portion (Figure 4, flat portions of blades 8) is at least partly separated from the inner perimeter of the vent (Figure 3, inner perimeter of 17) by an opening (Figure 3, 47) allowing water to drawn from the first substantially flat portion onto the inner perimeter (Column 2, lines 1-47).
In view of the teachings of Garries, one of ordinary skill in the art at the time of filing would be motivated to modify the vent kit of Johnson to extend the spacing between the inner perimeter and the vent blades to improve the rate of drainage of rainfall and condensation by improving the total area in which water can drain from the blades. Examiner notes that limitation directed to an embodiment comprising two vent elements are recited in the alternative with the rejected embodiment and therefore it is not necessary to reject both embodiments.
Regarding Claim 20, Johnson in view of Garries teaches wherein a vent element comprise a substantially flat portion (see annotated Johnson Figure 2) and a ridge or valley portion forming a cross- section with a semi-wave form (see semi-wave form of the louver cross section in annotated Johnson Figure 2).
Furthermore, the examiner notes that claim 19 was claimed in the alternative — a structure having a vent element and a cover flange element, OR a structure having at least two vent elements. The examiner has provided art showing the first combination. Regarding claim 20, art has been provided showing the semi-wave form on the single vent element. The further limitations of claim 20 describing how multiple vent elements are configured is merely a further description of the second alternatively claimed structure and therefore an art rejection on this portion is not required.
Regarding Claim 21, Johnson in view of Garries teaches wherein the cover flange element (Johnson Figure 1, assembly of 12, 14, 16, and 18) is configured for engaging with a wall surface when the assembled vent is inserted into a wall (Johnson Column 2, lines 7-9, “uniformly down the wall of a building” implies engagement with a wall surface).
Regarding Claim 22, Johnson in view of Garries teaches wherein the cover flange element comprise a drain part (Garries Figure 4, assembly of 48 and 49) that, when the vent is assembled, provides a drain (Garries Column 2, fines 1-4).
Regarding Claim 23, Johnson in view of Garries teaches wherein the vent elements and/or the cover flange element comprise fastening means (Johnson Column 1, lines 54-56) for maintaining the vent elements and if present, the cover flange element, rigidly attached to one another using corresponding one or mare fasteners (Johnsen Column 1, lines 54-56, see also Johnson Figure 4, extension of frame members 12, 14, 16, and 18 past the louver inlet).
Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Garries as applied to claim 23 above, and further in view of Simmons (GB 2558966 A).
Regarding Claim 24, the combined teachings of Johnson and Garries does not explicitly teach wherein the fastening means comprise one or more through holes in each of the vent elements for maintaining the vent elements rigidly attached to one another using corresponding one or more fasteners, and the cover flange element, if present, comprises a recess or through hole for maintaining the vent elements and cover flange element rigidly attached to one another using corresponding one or more fasteners.
However, Simmons teaches wherein the fastening means comprise one or more through holes in each of the vent elements (Figure 2, apertures at 18) for maintaining the vent elements rigidly attached to one another using corresponding one or more fasteners (Figure 2, 20, 30, and 40), and the cover flange element (Figure 2, screen element 22), if present, comprises a recess or through hole (Figure 2, 26 and 28) for maintaining the vent elements and cover flange element rigidly attached to one another using corresponding one or more fasteners (Figure 4, attachment of 22 and 2 using screw assembly depicted).
In view of the teaching of Simmons, one of ordinary skill in the art at the time of the invention would be motivated to modify the fastening means of Johnson in view of Garries to include one or more through holes corresponding to the number of fastening elements in order to better facilitate ease of vent assembly and stability of the vent assembly.
Regarding Claim 26, the combined teachings of Johnson and Garries does not explicitly teach wherein the fastening means in the vent elements and the fastening means in the cover flange element, if present, comprise an internal threading, and at least one of the fasteners is a screw or threaded pin corresponding to the threading.
However, Simmons teaches wherein the fastening means in the vent elements and the fastening means in the cover flange element, if present, comprise an internal threading (Figure 3, 46), and at least one of the fasteners is a screw or threaded pin corresponding to the threading (Figure 3, 30).
In view of the teachings of Simmons, one of ordinary skill in the art at the time of the invention would be motivated to modify the fastening elements of Johnson in view of Garries to include internal threading corresponding to screws utilized as fastening means to in order to better facilitate ease of vent assembly and improve system modularity by improving the interchangeability of vent kit parts.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Garries as applied to claim 23 above, and further in view of Ramsay et al. (US 20130196589 A1).
Regarding Claim 25, Johnson in view of Garries does not teach wherein at least one of the fasteners is a rivet or snap rivet.
However, Ramsay et al. teaches wherein at least one of the fasteners is a rivet (Paragraph 00051).
In view of the teachings of Ramsay et al., one of ordinary skill in the art would be motivated to modify the vent kit of Johnson in view of Garries to utilize rivets in order to improve the durability of the vent when fully assembled.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Garries as applied to claim 19 above, and further in view of Olsen (US 5297373 A).
Regarding Claim 27, Johnson in view of Garries does not explicitly teach wherein at least two of the vent elements are compatible for assembly.
However, Olsen teaches wherein at least two vent elements (Figure 5, 18 and 18’ are compatible for assembly (Figure 5, mating surfaces of 185 and 183’).
In view of the teachings of Olsen, one of ordinary skill in the art at the time of the invention would be motivated to modify the vent kit of Johnson in view of Garries to configure the vent elements taught by the combined teachings to be compatible for assembly to simplify the installation of the vent assembly and better enable the vent components to be installed in sequential steps.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762